          Case 1:18-cv-04828-ELR Document 46 Filed 03/09/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

LEONARD DICKS, GARY CUSTIS,
ISREL MERANDA and LEONARD
BONHOMME-DICKS, individually                             Case No.: 1:18-cv-04828-ELR
and on behalf of others similarly
situated,
                                                          STIPULATION OF DISMISSAL
               Plaintiffs,                                WITH PREJUDICE
vs.

DEPLOYED DATA SOLUTIONS,
LLC and MICHAEL FINNEGAN,

               Defendants.

       IT IS HEREBY STIPULATED AND AGREED, by and between the

parties in the above-captioned action through their undersigned counsel that, in

accordance with Fed. R. Civ. P. 41(a)(1)(A)(ii), the above entitled action be, and the same

hereby is, dismissed with prejudice as to all parties.



/s/Jason T. Brown                                     /s/ John S. Husser
Jason T. Brown                                        John S. Husser
BROWN, LLC                                            Georgia State Bar No.: 380190
111 Town Square Place, Suite 400                      HUSSER & HUSSER, P.C.
Jersey City, NJ 07310                                 P.O. Box 1897
T: (877) 561-0000                                     401 Broad Street, Suite 300
F: (855) 582-5297                                     Rome, Georgia 30162-1897
jtb@jtblawgroup.com                                   (706) 802-0251
                                                      (706) 802-0252 – Facsimile
Roger Orlando (GA Bar ID # 554295)                    jhusser@bellsouth.net
THE ORLANDO FIRM, P.C.
315 W. Ponce de Leon Avenue                           Attorneys for Defendant Michael
                                                  1
         Case 1:18-cv-04828-ELR Document 46 Filed 03/09/20 Page 2 of 2




Suite 400                                  Finnegan
Decatur, GA 30030
T: (404) 373-1800                          /s/ Jason B. Godwin
F: (404) 373-6999                          Jason B. Godwin
roger@orlandofirm.com                      GA State Bar No.: 142226
                                           GODWIN LAW GROUP
Attorneys for Plaintiffs                   3985 Steve Reynolds Boulevard
                                           Building D
                                           Norcross, Georgia 30093
                                           (770) 448-9925
                                           (770) 448-9958 – Fax
                                           jgodwin@godwinlawgroup.com

                                           Attorneys for Defendant Deployed Data
                                           Solutions, LLC




                                       2
